NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WINIFRED JIAU,                                  No.    19-15825

                Plaintiff-Appellant,            D.C. No. 4:13-cv-04231-YGR

 v.
                                                MEMORANDUM*
RANDY L. TEWS, Warden, FCI-Dublin,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Former federal prisoner Winifred Jiau appeals pro se from the district court’s

summary judgment in her action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging violations of

her constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Nunez v. Duncan, 591 F.3d 1217, 1222 (9th Cir. 2010). We affirm in

part, vacate in part, and remand.

      The district court properly granted summary judgment on Jiau’s due process

claim because, even if a Bivens remedy is available for this claim, Jiau failed to

raise a genuine dispute of material fact as to whether her continued imprisonment

at FCI Dublin and not a Residential Re-Entry Center (“RRC”) infringed on a

protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (an

inmate’s liberty interests protected by due process are “generally limited to

freedom from restraint which . . . imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life”). To the extent that

Jiau’s due process claim challenges the length of her RRC placement, the district

court properly concluded that it lacked jurisdiction over such a challenge. See 18

U.S.C. § 3621(b) (“Notwithstanding any other provision of law, a designation of a

place of imprisonment under this subsection is not reviewable by any court.”);

Rodriguez v. Smith, 541 F.3d 1180, 1184-86 (9th Cir. 2008) (recognizing

discretionary authority of Bureau of Prisons under § 3621(b) to make placement or

transfer decisions).

      The district court properly granted summary judgment on Jiau’s Ex Post

Facto Clause claim because, even if a Bivens remedy is available for this claim,

Jiau failed to raise a genuine dispute of material fact as to whether the Ex Post


                                          2                                     19-15825
Facto Clause applies to the Inmate Financial Responsibility Program. See Collins

v. Youngblood, 497 U.S. 37, 41-43 (1990) (explaining categories of legislative

enactments prohibited by the Ex Post Facto Clause).

      The district court properly granted summary judgment on Jiau’s equal

protection claim because, even if a Bivens remedy is available for this claim, Jiau

failed to raise a triable dispute as to whether she was intentionally treated

differently from others similarly situated, without a rational basis for the different

treatment. See Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005)

(elements of an equal protection “class of one” claim); Martin v. Sias, 88 F.3d 774,

775 (9th Cir. 1996) (“Actions under § 1983 and those under Bivens are identical

save for the replacement of a state actor under § 1983 by a federal actor under

Bivens.” (citation omitted)).

      The district court properly dismissed Jiau’s deliberate indifference and

retaliation claims because Jiau failed to allege facts sufficient to state plausible

claims. See Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (elements of a

retaliation claim in the prison context); Jett v. Penner, 439 F.3d 1091, 1098 (9th

Cir. 2006) (prison administrator is liable for deliberate indifference if administrator

“knowingly fail[s] to respond to an inmate’s requests for help”); see also Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (standard of review; although pro se

pleadings are to be construed liberally, a plaintiff must present factual allegations


                                           3                                     19-15825
sufficient to state a plausible claim for relief).

       However, the district court abused its discretion by denying Jiau leave to

amend her deliberate indifference claim because it is not absolutely clear that the

claim cannot be cured by amendment. See Akhtar v. Mesa, 698 F.3d 1202, 1212

(9th Cir. 2012) (“A district court should not dismiss a pro se complaint without

leave to amend unless it is absolutely clear that the deficiencies of the complaint

could not be cured by amendment.”). We vacate and remand for the district court

to allow Jiau the opportunity to amend her deliberate indifference claim only.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Jiau’s request for appointment of counsel, set forth in the opening brief, is

denied.

       The parties shall bear their own costs on appeal.

       AFFIRMED in part, VACATED in part, and REMANDED.




                                             4                                  19-15825